Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20160341462) Kim hereafter referred to as Kim in view of  (US 5560211) Parker hereinafter referred to as Parker.

Regarding claim 1, Kim teaches A system for producing and dispensing chilled water [0010] line 13 “a dispensing valve that is configured to selectively supply cold water to the dispenser” comprising: an exterior housing (cabinet 100) defining an interior compartment (refrigerator compartment 12); a water tank (main water tank 60) disposed within the interior compartment [0006] line 6 “a main water tank that is located in the refrigerator compartment”; a filtration system (water purifying device 40), disposed within the interior compartment [0006] line 10 “a water purifying device that is located at the cabinet, and that is configured to purify water”, configured to receive a flow of water from outside the exterior housing (water source 2), filter the flow of water and provide filtered water to the water tank [0307] line 1 “a purified water pipe which is in communication with the filter and a cold water pipe which is in communication with the water tank”; an ice maker (ice maker 251), disposed within the interior compartment and along a first flow path from the water tank (ice making path 324), configured to produce ice from the filtered water provided from the first flow path [0073] line 1 “The refrigerator 1 may include a water supply path through which the purified water is supplied to the dispenser 70 or the ice maker 251”; an ice bin [0065] line 3 “The ice making chamber 25 is an insulated space in which the ice is made and stored”, disposed within the interior compartment, configured to receive the ice from the ice maker [0065] line 3 “The ice making ; a user interface configured to receive a user input corresponding to a request for chilled water [0247] line 1 “The selection input part 91 is divided into areas which select purified water 811, cold water 812, ice cubes 813 and ice pieces 814” and [0194] line 2 “The operation lever 72 may be operated by the user to dispense the water or the ice through the dispenser 70”; a water control valve (second branch valve 328), disposed within the interior compartment and along a second flow path from the water tank (ice making path 324), configured to receive the filtered water provided from the second flow path and provide a controlled flow of the filtered water to the ice bin [0084] line 1 “The water outlet part 323 connects an outlet port of the second branch valve 328 with the dispenser 70, and the ice making path 324 connects the outlet port of the second branch valve 328 with the ice maker 251. The purified water may be selectively supplied to the ice maker 251 or the dispenser 70 according to the switching of the second branch valve 328.” in response to the user input [0194] line 2 “The operation lever 72 is provided at a rear surface of the dispenser case 71. The operation lever 72 may be operated by the user to dispense the water or the ice through the dispenser 70” 
While Kim does not explicitly teach the controlled flow of the filtered water directly contacts and is cooled by the ice in the ice bin to form chilled water; and a water dispenser fluidly communicating with the ice bin and configured to provide the chilled water outside of the exterior housing according to the user input, Parker teaches the controlled flow col 3 line 38-40 “Member 22 has at least one passage 26 to allow water to flow from chamber 23 into reservoir 17” of the filtered water directly contacts and is cooled by the ice (blocks of ice 45) in the ice bin (reservoir 17) to form chilled water col 4 line 20-21 “ice 45, floats to the upper portion of reservoir 17 and cools the water”; and a water dispenser (manually operated valve 7) fluidly communicating with the ice bin (reservoir 17) and configured to provide the chilled water outside of the exterior housing according to the user input col 3 line 45-47 “A manually-operated valve 7, mounted on container 3, is open to reservoir 17 to allow a person to operate valve 7 and obtain cool water from reservoir 17”. 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute filtered water directly contacts and is cooled by the ice to form chilled water; and a water dispenser fluidly communicating with the ice bin and configured to provide the chilled water outside of the exterior housing according to the user input taught by Parker into the system for producing and dispensing chilled water taught by Kim to create a system for producing and dispensing chilled water that is supplied by a bottle instead of a piped supply line which would increase the portability of the chilled water dispenser.

Claims 8, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Parker and further in view of (US 20080276641) Wolski et al. hereafter referred to as Wolski.

Regarding claim 8, modified Kim teaches The system of claim 1 as stated above, While Kim does not teach a flavor delivery assembly configured to selectively provide a flavoring agent to the chilled water, Wolski teaches a flavor delivery assembly (syrup lines 308) configured to selectively provide a flavoring agent to the chilled water [0098] line 11 “To deliver water to the beverage valves for being mixed with syrup and dispensed as a beverage” in order to deliver chilled syrup for mixing with chilled water [0098] line 6 “A plurality of syrup lines 308 connect to supplies of syrup (not shown), and from the supplies the lines, except for two, lead to and through associated cold plate syrup chilling circuits 310 to syrup inlets to associated ones of the beverage valves 306, so that chilled syrup is delivered to the valves”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the flavor delivery assembly taught by Wolski into the system for producing and dispensing chilled water taught by Kim  in order to deliver chilled syrup for mixing with chilled water [0098] line 6 “A plurality of syrup lines 308 connect to supplies of syrup (not shown), and from the supplies the lines, except for two, lead to and through associated cold plate syrup chilling circuits 310 to syrup inlets to associated ones of the beverage valves 306, so that chilled syrup is delivered to the valves”	

Regarding claim 10, Kim teaches A method for producing and dispensing chilled water [0010] line 13 “that is configured to supply cold water to the dispenser” comprising: receiving, by a stand-alone apparatus, a flow of water (water source 2); filtering (water purifying device 40), within the stand-alone apparatus [0006] line 10 “a water purifying device that is located at the cabinet, and that is configured to purify water”, the flow of water to produce filtered water; producing, within the stand-alone apparatus, ice from a first portion of the filtered water [0073] line 4 “The ,
Kim further teaches forming chilled water in response to a user input corresponding to a request for chilled water [0247] line 1 “The selection input part 91 is divided into areas which select purified water 811, cold water 812, ice cubes 813 and ice pieces 814” and [0194] line 2 “The operation lever 72 may be operated by the user to dispense the water or the ice through the dispenser 70”; and dispensing the chilled water [0194] line 2 “The operation lever 72 may be operated by the user to dispense the water or the ice through the dispenser 70” from the stand-alone apparatus in accordance with the user input.
While Kim does not teach cooling, within the stand-alone apparatus, a second portion of the filtered water with the ice to form chilled water, Wolski teaches cooling, within the stand-alone apparatus, a second portion the portion of water that is cooled by the ice to form chilled water taught by Wolski is considered a second portion when combined with the water used to make ice taught by Kim, which is considered a first portion of the filtered water with the ice to form chilled water [0098] last 4 lines of Wolski “So that non-carbonated drinks might be served, the water line 312 is also coupled through a water line 324 and a cold plate water chilling circuit 326 to water inlets to the remaining beverage valves 306.” for providing surplus cooling to the dispenser [0047] last three lines of Wolski “In this manner, the auxiliary chilling circuits of the cold plate advantageously are at all times used, either to provide a surplus of cooling for the dispenser or to chill other product.” 
cooling, within the stand-alone apparatus, a second portion of the filtered water with the ice to form chilled water taught by Wolski into the method for producing and dispensing chilled water taught by Kim for providing surplus cooling to the dispenser [0047] last three lines of Wolski “In this manner, the auxiliary chilling circuits of the cold plate advantageously are at all times used, either to provide a surplus of cooling for the dispenser or to chill other product.”
While Kim does not explicitly teach cooling of the second portion of the filtered water is performed by placing the second portion of the filtered water in direct contact with the ice Parker teaches cooling of the second portion of the filtered water is performed by placing the second portion of the filtered water in direct contact with the ice col 4 line 19-20 “Ice, indicated as ice 45, floats to the upper portion of reservoir 17 and cools the water.” The water cooler taught by Parker does not recite a separation of water into a first portion and second portion before supplying water to an ice maker and a water storage tank respectively. The present application does not recite any specific steps performed separately on the first and second portion of water, so the separation, or first portion and second portion, is interpreted as 1) water to be frozen and 2) water to be chilled and dispensed. Therefore the first portion of water in the water cooler taught by Parker is the is the water that freezes, turning to ice 45, while the second portion of water in the water cooler taught by Parker is the water that is chilled, does not freeze, and is ultimately delivered to a user.
cooling of filtered water is performed by placing the filtered water in direct contact with the ice taught by Parker into the system for producing and dispensing chilled water taught by Kim to create a system for producing and dispensing chilled water that is supplied by a bottle instead of a piped supply line which would increase the portability of the chilled water dispenser.
	
Regarding claim 14, modified Kim teaches The method of claim 10 as stated above, 
While Kim does not teach selectively providing a flavoring agent to the chilled water, Wolski teaches selectively providing a flavoring agent to the chilled water [0098] line 11 “To deliver water to the beverage valves for being mixed with syrup and dispensed as a beverage” in order to deliver chilled syrup for mixing with chilled water [0098] line 6 “A plurality of syrup lines 308 connect to supplies of syrup (not shown), and from the supplies the lines, except for two, lead to and through associated cold plate syrup chilling circuits 310 to syrup inlets to associated ones of the beverage valves 306, so that chilled syrup is delivered to the valves” 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate selectively providing a flavoring agent to the chilled water taught by Wolski into the system for producing and dispensing chilled water taught by Kim in order to deliver chilled syrup for mixing with chilled water [0098] line 6 “A plurality of syrup lines 308 connect to supplies of syrup 

Regarding claim 15, modified Kim teaches The method of claim 10 as stated above, 
While Kim does not teach the cooling comprises directing the second portion of the filtered water to an ice bin containing the ice, Wolski teaches the cooling comprises directing the second portion the portion of water that is cooled by the ice to form chilled water taught by Wolski is considered a second portion when combined with the water used to make ice taught by Kim, which is considered a first portion of the filtered water to an ice bin containing the ice [0098] last 4 lines of Wolski “So that non-carbonated drinks might be served, the water line 312 is also coupled through a water line 324 and a cold plate water chilling circuit 326 to water inlets to the remaining beverage valves 306.”  for providing surplus cooling to the dispenser [0047] last three lines of Wolski “In this manner, the auxiliary chilling circuits of the cold plate advantageously are at all times used, either to provide a surplus of cooling for the dispenser or to chill other product.” 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the cooling comprises directing the second portion of the filtered water to an ice bin containing the ice taught by Wolski into the method for producing and dispensing chilled water taught by Kim for providing surplus cooling to the dispenser [0047] last three lines of Wolski “In this 

Claims 2, 4-7, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Parker as applied to claim 1 above, and further in view of (US 20150210569) Dgani et al. hereafter referred to as Dgani.

Regarding claim 2, modified Kim teaches The system of claim 1 as stated above, and provides the filtered water to the water tank [0085] line 1 “The main cold water pipe 33 is branched from the purified water pipe 32, and formed to connect the main water tank 60”.
While Kim does not teach the filtration system has a reverse osmosis (RO) filter assembly and a pre-RO filter assembly; the pre-RO filter assembly is configured to receive the flow of water, reduce particulate content from the flow of water and provide pre-RO filtered water to the RO filter assembly; the RO filter assembly has an RO pump and a first RO membrane assembly; and the RO pump is configured to receive the pre-RO filtered water and direct the pre-RO filtered water to the first RO membrane assembly, which filters the pre-RO filtered water and provides the filtered water to the water tank, Dgani teaches the filtration system has a reverse osmosis (RO) filter assembly (reverse osmosis (RO) system 220) and a pre-RO filter assembly (a coarse mechanical filter 210); the pre-RO filter assembly is configured to receive the flow of water, reduce particulate content [0023] line 3 “a coarse mechanical filter 210 for collecting particles, typically larger than from the flow of water and provide pre-RO filtered water to the RO filter assembly, the RO filter assembly has an RO pump (water pump 114) and a first RO membrane assembly an RO system, necessarily including an RO membrane and said RO membrane is considered “a first RO membrane assembly”; and the RO pump is configured to receive the pre-RO filtered water [0035] line 13 “Optionally, in order to protect pump 114 and reduce the impurities entered to the subsystem 200, one or more filters, such as a course mechanical filter 125, are disposed between drainage water container 120 and pump 114” and direct the pre-RO filtered water to the first RO membrane assembly Dgani does not explicitly teach a first RO membrane assembly, but the (reverse osmosis (RO) system 220) taught by Dgani inherently contains at least one (first) RO membrane assembly, which filters the pre-RO filtered water in order to purify water from a variety of sources [0002] line 7 of Dgani “The system may also include any type of water inlets, be it clean or contaminated, and a series of water purifying units that purifies substantially all the incoming water.”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the filtration system having a reverse osmosis (RO) filter assembly and a pre-RO filter assembly taught by Dgani into the system for producing and dispensing chilled water taught by Kim in order to purify water from a variety of sources [0002] line 7 of Dgani “The system may also include any type of water inlets, be it clean or contaminated, and a series of water purifying units that purifies substantially all the incoming water.”


Regarding claim 4, modified Kim teaches The system of claim 2 as stated above 
While Kim does not teach the pre-RO filter assembly has a sediment filter, Dgani teaches the pre-RO filter assembly has a sediment filter (coarse mechanical filter 210) in order to purify water from a variety of sources [0002] line 7 of Dgani “The system may also include any type of water inlets, be it clean or contaminated, and a series of water purifying units that purifies substantially all the incoming water.” As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the pre-RO filter assembly having a sediment filter, taught by Dgani into the system for producing and dispensing chilled water taught by Kim in order to purify water from a variety of sources [0002] line 7 of Dgani “The system may also include any type of water inlets, be it clean or contaminated, and a series of water purifying units that purifies substantially all the incoming water.”

Regarding claim 5, modified Kim teaches The system of claim 4 as stated above
While Kim does not teach the pre-RO filter assembly further has a carbon filter fluidly communicating in series with the sediment filter Dgani teaches the pre-RO filter assembly further has a carbon filter fluidly communicating in series with the sediment filter [0023] line 1 “Water purifying subsystem 200 may include two or more water purification means. The water purifying subsystem 200 May include a coarse mechanical filter 210 for collecting particles, typically larger than 50 μm, a reverse osmosis (RO) system 220, an ozone purification unit 270, an active carbon filter 230” in order to purify water from a variety of sources [0002] line 7 of Dgani “The system may also include any type of water inlets, be it clean or contaminated, and a series of water purifying units that purifies substantially all the incoming water.”As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the pre-RO filter assembly further having a carbon filter fluidly communicating in series with the sediment filter, taught by Dgani into the system for producing and dispensing chilled water taught by Kim in order to purify water from a variety of sources [0002] line 7 of Dgani “The system may also include any type of water inlets, be it clean or contaminated, and a series of water purifying units that purifies substantially all the incoming water.”

Regarding claim 6, modified Kim teaches The system of claim 1 as stated above, modified Kim further teaches multiple filters, disposed along the first flow path and the second flow path, configured to further filter the filtered water provided from the water tank.
While Kim does not teach an ultraviolet (UV) filter, Dgani teaches an ultraviolet (UV) filter [0023] line 1 “Water purifying subsystem 200 may include two or more water purification means. The water purifying subsystem 200 May include a coarse mechanical filter 210 for collecting particles, typically larger than 50 μm, a ultraviolet (UV) filter, taught by Dgani into the system for producing and dispensing chilled water taught by Kim in order to purify water from a variety of sources [0002] line 7 of Dgani “The system may also include any type of water inlets, be it clean or contaminated, and a series of water purifying units that purifies substantially all the incoming water.”

Regarding claim 7, modified Kim teaches The system of claim 1 as stated above, 
While Kim does not teach a pre-demand pump, disposed along the first flow path and the second flow path, configured to provide a pressurized flow of the filtered water from the water tank, Dgani teaches a pre-demand pump (water pump 304), disposed along the first flow path and the second flow path, configured to provide a pressurized flow of the filtered water from the water tank [0030] line 7 “Backflush subsystem 300 includes a sanitary water container 301 having a water level sensor 302, water pump 304 and an inlet sanitary pipe 303” in order to produce a flow of water [0028] line 3 of Dgani “The back flush subsystem activates a reverse water 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the pre-demand pump, taught by Dgani into the system for producing and dispensing chilled water taught by Kim in order to produce a flow of water [0028] line 3 of Dgani “The back flush subsystem activates a reverse water current flow ("back flush") to flash/wash one or more water purification units of water purifying subsystem 200.”

Regarding claim 11, modified Kim teaches The method of claim 10 as stated above
While Kim does not teach the filtering comprises performing reverse osmosis on the flow of water, Dgani teaches the filtering comprises performing reverse osmosis on the flow of water (reverse osmosis (RO) system 220) in order to purify water from a variety of sources [0002] line 7 of Dgani “The system may also include any type of water inlets, be it clean or contaminated, and a series of water purifying units that purifies substantially all the incoming water.”.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the filtering comprises performing reverse osmosis on the flow of water, taught by Dgani into the system for producing and dispensing chilled water taught by Kim in order to purify water from a variety of sources [0002] line 7 of Dgani “The system may also include any type 

Regarding claim 12, modified Kim teaches The method of claim 11 as stated above, 
While Kim does not teach the filtering further comprises performing sediment filtering prior to the reverse osmosis, Dgani teaches the filtering further comprises performing sediment filtering (coarse mechanical filter 210) prior to the reverse osmosis [0023] line 1 “Water purifying subsystem 200 may include two or more water purification means. The water purifying subsystem 200 May include a coarse mechanical filter 210 for collecting particles, typically larger than 50 μm, a reverse osmosis (RO) system 220” in order to purify water from a variety of sources [0002] line 7 of Dgani “The system may also include any type of water inlets, be it clean or contaminated, and a series of water purifying units that purifies substantially all the incoming water.”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the filtering further comprises performing sediment filtering prior to the reverse osmosis, taught by Dgani into the system for producing and dispensing chilled water taught by Kim in order to purify water from a variety of sources [0002] line 7 of Dgani “The system may also include any type of water inlets, be it clean or contaminated, and a series of water purifying units that purifies substantially all the incoming water.”.

The method of claim 10 as stated above, 
While Kim does not teach subjecting the first portion and the second portion of the filtered water to ultraviolet light filtering, Dgani teaches subjecting the first portion and the second portion of the filtered water to ultraviolet light filtering [0023] line 1 “Water purifying subsystem 200 may include two or more water purification means. The water purifying subsystem 200 May include a coarse mechanical filter 210 for collecting particles, typically larger than 50 μm, a reverse osmosis (RO) system 220, an ozone purification unit 270, an active carbon filter 230, a fine mechanical filter 240 for collecting particles, typically larger than 1 μm, an UV purification unit 250” in order to purify water from a variety of sources [0002] line 7 of Dgani “The system may also include any type of water inlets, be it clean or contaminated, and a series of water purifying units that purifies substantially all the incoming water.”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute subjecting the first portion and the second portion of the filtered water to ultraviolet light filtering, taught by Dgani into the system for producing and dispensing chilled water taught by Kim in order to purify water from a variety of sources [0002] line 7 of Dgani “The system may also include any type of water inlets, be it clean or contaminated, and a series of water purifying units that purifies substantially all the incoming water.”

3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Parker and Dgani as applied to claim 2 above, and further in view of (US 5997745) Tonelli et al. hereinafter referred to as Tonelli.

Regarding claim 3, modified Kim teaches The system of claim 2 as stated above, 
While Kim does not teach the RO filter assembly has a second RO membrane assembly fluidly communicating in series with the first RO membrane assembly, Tonelli teaches the RO filter assembly has a second RO membrane assembly (second reverse osmosis unit 18) fluidly communicating in series with the first RO membrane assembly col 3 line 63: “Permeate from low pressure side 12 of reverse osmosis unit 10 is transferred along line 14 to high pressure side 16 of second reverse osmosis unit 18” to produce high resistivity water (col 2, line 26 of Tonelli “a process which can be tuned to the system, including feedwater and the use of different membranes, and which will consistently produce high resistivity water on a continuous basis, even with changing composition of the feedwater.”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the RO filter assembly having a second RO membrane assembly fluidly communicating in series with the first RO membrane assembly taught by Tonelli into the system for producing and dispensing chilled water taught by modified Kim to produce high resistivity water (col 2, line 26 of Tonelli “a process which can be tuned to the system, including feedwater .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Parker and Dgani as applied to claim 2 above, and further in view of (US 2721450) Entler hereafter referred to as Entler.

Regarding claim 9, modified Kim teaches The system of claim 1 as stated above, 
While Kim does not teach the water dispenser has a first chilled water outlet configured to dispense the chilled water and a second chilled water outlet configured to receive the flavoring agent from the flavor delivery assembly and dispense the chilled water with the flavoring agent, Entler teaches the water dispenser has a first chilled water outlet (faucet 15) configured to dispense the chilled water col 2 line 69 “each of the faucets 15, with the exception of one, is connected to the manifold 37 by a flexible tube 38. the remaining faucet is preferably connected by a flexible tube to a pipe 39 leading from one of the water coils 32, so as to enable plain water to be dispensed from that faucet.” and a second chilled water outlet (faucet 15) configured to receive the flavoring agent from the flavor delivery assembly (syrup compartment 40, flexible tube 42) and dispense the chilled water with the flavoring agent col 3 line 8 “Each of the mixed drink dispensing faucets (15) is connected by a flexible tube 42 to its respective syrup compartment (40).” in order to deliver chilled syrup for mixing with chilled water col 1 line 18 “In preparing and 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the first chilled water outlet configured to dispense the chilled water and second chilled water outlet configured to receive the flavoring agent… and dispense the chilled water with the flavoring agent taught by Entler into the system for producing and dispensing chilled water taught by Kim in order to deliver chilled syrup for mixing with chilled water col 1 line 18 “In preparing and dispensing beverages of this type to order it is desirable to have the syrups and the carbonated water kept cold and in condition for quick mixing and dispensing”
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s argument that “the cited art involves the use of heat exchangers for cooling liquid that maintains separation between ice, which is stored within the respective devices, and the liquid that is to be dispensed from the devices” has been fully considered. The art cited in the previous office action disclosed indirect heat exchange between the ice and the water. New art, specifically, Parker discloses direct heat transfer between the ice and the water in a shared device. Therefore, the rejection of claims 1 and 10 are deemed proper and remain.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-20170233238-A1	BRYANT discloses a beverage dispensing system that uses ice to chill water.
US-20120186276-A1	Seymour discloses an ice and chilled water dispenser that uses ice to chill water and containing a water tank
US-20090285956-A1	Landers discloses an ice producing flavored beverage dispenser that uses ice to chill water, mixing flavored syrup with water, dispensing chilled water, and dispensing chilled flavored water.
		
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN J. CUSICK whose telephone number is (303)297-4290.  The examiner can normally be reached on Monday-Thursday 7:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/E.J.C./Examiner, Art Unit 3763                                                                                                                                                                                                        

/CASSEY D BAUER/Primary Examiner, Art Unit 3763